IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JERONIMO ROSADO, JR.,                        : No. 77 MM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
LAWRENCE P. MAHALLY, SCI                     :
SUPERINTENDENT                               :
                                             :
                    Respondents              :

                                        ORDER
PER CURIAM

      AND NOW, this 22nd day of July, 2016, the Application for Leave to File Original

Process is GRANTED, and the Application for an Immediate Hearing, the “Application

for Leave to File (Amended) Original Process,” the “Application and Request forto [sic]

Appointment of Counsel,” and the “Writ Habeas Corpus Apllication in of [sic]

Extraordinary Relief” are DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.